DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 7, 11, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the second atomization piece is a solid atomization piece”. It is unclear exactly what structure is intended by the limitation. The examiner has interpreted any piece that is in a solid state to read on the limitation.
Claim 2 recites “the first atomization piece is used for performing first stage oscillating atomization on the tobacco tar, and the second atomization piece is used for performing second stage oscillating atomization on the tobacco tar”. It appears that the claim contains only limitations describing the intended use of the apparatus and does not provide any structural limitations. It is unclear what structural limitations are intended by the claim.
Claim 7 recites the limitation "the silica gel base" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 11 and 19 recite the broad recitation 40-100 µm, and the claim also recites 45-60 µm which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 15 recites the limitation "the silica gel base" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MONSEES et al. (US 2007/0283972).


    PNG
    media_image1.png
    162
    225
    media_image1.png
    Greyscale

Monsees teaches an atomization cavity is formed between the first atomization piece and the second atomization piece (see figure above), and an ejection end of the first atomization piece aligns to an atomization surface of the second atomization piece (see figure above). The figure above shows the first atomization piece communicates with a tobacco tar outlet of the tobacco tar cup (15), the air inlet passage communicates with the atomization cavity, and the atomization cavity communicates with the tobacco tar smoke outlet passage. Figure 3 shows a hole is provided in the first atomization piece (19 in figure 3), and the second atomization piece is a solid atomization piece (see figure 2).  
Regarding claim 12, Monsees teaches a battery component (para. 0056) and a cotton-free ultrasonic atomizer comprising a tobacco tar cup (15), an air inlet passage (22), a tobacco tar smoke outlet passage (23) and an atomization component (16), wherein the atomization component comprises a first atomization piece and a second atomization piece as shown below:

    PNG
    media_image1.png
    162
    225
    media_image1.png
    Greyscale

Monsees teaches an atomization cavity is formed between the first atomization piece and the second atomization piece (see figure above), and an ejection end of the first atomization piece aligns to an atomization surface of the second atomization piece (see figure above). The figure above shows the first atomization piece communicates with a tobacco tar outlet of the tobacco tar cup (15), the air inlet passage communicates with the atomization cavity, and the atomization cavity communicates with the tobacco tar smoke outlet passage. Figure 3 shows a hole is provided in the first atomization piece (19 in figure 3), and the second atomization piece is a solid atomization piece (see figure 2).

Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BENASSAYAG et al. (US 2013/0152922).
Benassayag teaches a cotton-free ultrasonic atomizer comprising a tobacco tar cup (23), an air inlet passage (21), a tobacco tar smoke outlet passage (81) and an atomization component, wherein the atomization component comprises a first atomization piece (26) and a second atomization piece (27). Benassayag teaches an atomization cavity is formed between the first atomization piece and the second atomization piece (see figure 5), and an ejection end of the first atomization piece aligns to an atomization surface of the second atomization piece (see figure 5). Figure 3 
Regarding claim 12, Benassayag teaches battery component (1) and a cotton-free ultrasonic atomizer comprising a tobacco tar cup (23), an air inlet passage (21), a tobacco tar smoke outlet passage (81) and an atomization component, wherein the atomization component comprises a first atomization piece (26) and a second atomization piece (27). Benassayag teaches an atomization cavity is formed between the first atomization piece and the second atomization piece (see figure 5), and an ejection end of the first atomization piece aligns to an atomization surface of the second atomization piece (see figure 5). Figure 3 shows the first atomization piece communicates with a tobacco tar outlet of the tobacco tar cup, the air inlet passage communicates with the atomization cavity, and the atomization cavity communicates with the tobacco tar smoke outlet passage. Figure 3 shows a hole is provided in the first atomization piece (26), and the second atomization piece is a solid atomization piece (27).

Claim(s) 1, 3-9, 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIU (US 2017/0295846).
Liu teaches a cotton-free ultrasonic atomizer comprising a tobacco tar cup (para. 0040), an air inlet passage (155 in figure 7), a tobacco tar smoke outlet passage (22) 
Regarding claim 3, figure 1 shows the first atomization piece (11) and the second atomization piece (16) are both provided on the inner side of the tobacco tar cup.
Regarding claim 4, Liu teaches the first atomization piece and the second atomization piece are fixed in a hollow cavity of a silica gel base (para. 0058), and figure 1 shows the atomization cavity is formed by enclosure of an inner wall surface of the silica gel base (14), the first atomization  piece (11) and the second atomization piece (16). Figures 2 and 4-6 show a vent groove hole (142) which communicates with the air inlet passage and a smoke discharge hole which communicates with the tobacco tar smoke outlet passage are provided in a side wall of the silica gel base (14).
 Regarding claim 5, Liu teaches an upper cover is fixed to the top of the tobacco tar cup through an annular upper base, and a suction nozzle is installed on an upper end of the upper cover (para. 0040). Liu a first pipe (23) located in the tobacco tar cup and a second pipe (22) sheathed in the first pipe (23) are installed on a lower end of the 
Regarding claim 6, figure 1 shows the upper base is in threaded connection with the upper cover.  
Regarding claim 7, figure 7 shows the bottom end of the first pipe and the bottom end of the second pipe are both fixed to a fixing base, the silica gel base is fixed in the fixing base and the silica gel base fixes the first atomization piece and the second atomization piece, and an air inlet hole which communicates with the air inlet passage and a tobacco tar smoke discharge hole which communicates with the tobacco tar smoke outlet passage are provided in the side wall of the fixing base located in the tobacco tar cup.  
Regarding claim 8, Liu teaches an outer electrode ring (para. 0039) and an inner electrode ring (17) installed on the inner side of the outer electrode ring through an insulating ring (16), are installed on the lower end of the fixing base (see figures 1 and 7). Figures 1 and 7 show a lower base is fixed to the bottom end of the tobacco tar cup, a connection electrode ring is installed on the inner side of the lower base through a connection insulating ring, and the connection electrode ring is in electrical connection with the inner electrode ring; and the inner electrode ring is in electrical connection with 
Regarding claim 9, figure 1 shows the first atomization piece is located above the second atomization piece, the fixing base comprises an inner cylinder and an outer cylinder, a tobacco tar inlet hole is provided in an upper part of the wall surface of the outer cylinder, and the tobacco tar inlet hole communicates with an upper end face of the first atomization piece.
 Regarding claim 12, Liu teaches a battery component (para. 0024) and a cotton-free ultrasonic atomizer comprising a tobacco tar cup (para. 0040), an air inlet passage (155 in figure 7), a tobacco tar smoke outlet passage (22) and an atomization component, wherein the atomization component comprises a first atomization piece (11) and a second atomization piece (16). Liu teaches an atomization cavity is formed between the first atomization piece and the second atomization piece (see figure 2), and an ejection end of the first atomization piece aligns to an atomization surface of the second atomization piece (see figure 2). Figure 7 shows the first atomization piece communicates with a tobacco tar outlet of the tobacco tar cup, the air inlet passage communicates with the atomization cavity, and the atomization cavity communicates with the tobacco tar smoke outlet passage. Figure 3 shows a hole is provided in the first atomization piece (11), and the second atomization piece is a solid atomization piece (16).
Regarding claim 13, see the discussion of claim 4 above.
Regarding claim 14, see the discussion of claim 5 above.
 Regarding claim 15, see the discussion of claim 7 above.

Regarding claim 17, see the discussion of claim 9 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU (US 2017/0295846).
Liu teaches a battery component (para. 0024) and a cotton-free ultrasonic atomizer comprising a tobacco tar cup (para. 0040), an air inlet passage (155 in figure 7), a tobacco tar smoke outlet passage (22) and an atomization component, wherein the atomization component comprises a first atomization piece (11) and a second atomization piece (16). Liu teaches an atomization cavity is formed between the first atomization piece and the second atomization piece (see figure 2), and an ejection end of the first atomization piece aligns to an atomization surface of the second atomization piece (see figure 2). Figure 7 shows the first atomization piece communicates with a tobacco tar outlet of the tobacco tar cup, the air inlet passage communicates with the atomization cavity, and the atomization cavity communicates with the tobacco tar smoke outlet passage. Figure 3 shows a hole is provided in the first atomization piece (11), and the second atomization piece is a solid atomization piece (16).

Regarding claims 11 and 19, although Liu is silent to the size of the aperture of the first atomization piece, it would have been obvious to one of ordinary skill in eth art that the aperture size would affect the user’s smoking experience, therefore it would have been obvious to one of ordinary skill in the art to optimize the aperture size and an aperture size of 40-100 µm could have been achieved through routine experimentation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130.  The examiner can normally be reached on Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA SZEWCZYK/           Primary Examiner, Art Unit 1741